Motion Granted; Abatement Order filed July 7, 2016




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00157-CV
                                  ____________

   ORLANDO TARANGO MARTINEZ AND SONYA ANN MARTINEZ,
      INDIVIDUALLY AND AS NEXT FRIEND OF MINOR, MARIAH
        ALEXANDRIA MARTINEZ, DESTINY JANAY MARTINEZ,
     JULISSA AMARIE MARTINEZ AND ORLANDO MARTINEZ, JR.,
                           Appellants

                                        V.

  DCP MIDSTREAM, LP, JOHN PAUL WHITE AND MARK ANTHONY
                       BARERRA, Appellees


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-60902

                           ABATEMENT ORDER

      On June 28, 2016, the parties filed a joint motion to abate the appeal pending
a limited remand to approve a settlement agreement. The motion is granted.
Accordingly, we issue the following order.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until September 15, 2016. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                        PER CURIAM